Citation Nr: 1616441	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-23 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity prior to September 29, 2014, and entitlement to an evaluation in excess of 20 percent from that date.

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to September 29, 2014, and entitlement to an evaluation of 30 percent from that date.

5.  Entitlement to an initial evaluation in excess of  10 percent for peripheral neuropathy of the left lower extremity prior to September 29, 2014, and entitlement to an evaluation in excess of 20 percent from that date.



6.  Entitlement to an initial evaluation in excess of  10 percent for peripheral neuropathy of the right lower extremity prior to September 29, 2014, and entitlement to an evaluation in excess of 20 percent from that date.

7.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the disabilities identified on the title page and the assigned initial evaluations shown.



During the course of the appeal the Agency of Original Jurisdiction (AOJ) has increased the evaluations assigned to several of the disabilities on appeal.  The Board has characterized the issues to comport with these developments.

In July 2015 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of his testimony is of record.  During the hearing he submitted additional evidence in the form of a letter from his attending podiatrist and he also waived RO jurisdiction regarding medical evidence to be submitted after the hearing.  The Board has accepted such evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2015).

The appeal concerning the claims for increased ratings for bilateral upper extremity peripheral neuropathy from September 29, 2014, increased ratings for bilateral lower extremity peripheral neuropathy, and entitlement to an evaluation in excess  of 50 percent for PTSD are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In July 2015, prior to promulgation of a decision by the Board, the Veteran notified the Board that he desires to withdraw his appeal for increased evaluation for tinnitus.

2.  From February 24, 2010, the disability picture associated with the Veteran's PTSD has most closely approximated occupational and social impairment with reduced reliability and productivity.

3.  The Veteran is right-handed.

4.  From October 21, 2011 to September 29, 2014, the disability picture associated with the Veteran's peripheral neuropathy of the upper extremities most closely approximated mild incomplete paralysis of the median nerves bilaterally.

5.  The Veteran's hearing loss disability has been manifested by Level II hearing loss in the right ear and a Level V hearing loss in left ear.


CONCLUSIONS OF LAW

1.  The requirements for withdrawal of the appeal for increased initial rating for tinnitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R.      § 20.204 (2015).

2.  The requirements for initial evaluation of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  The requirements for an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity prior to September 29, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

4.  The requirements for an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to September 29, 2014, have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

5.  The requirements for an initial evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation     of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159,   and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The increased-rating issues adjudicated herein arise from original grants of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post service treatment records, and VA treatment records.  The Veteran has also been afforded appropriate VA medical examinations in support of his claims for increased disability ratings.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to his treatment history, symptomatology, and function impairment associated with his service-connected disabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim for an increased initial rating, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Withdrawal of Issue 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, and withdrawal may be made by the appellant or      by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

During his videoconference hearing in July 2015, the Veteran informed the presiding Veterans Law Judge that he desired to withdraw his appeal seeking increased initial evaluation for tinnitus; this request is recorded in the hearing transcript.  

The Veteran having withdrawn his appeal on the issue of increased initial evaluation for tinnitus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim, and the appeal on that issue is dismissed.

Evaluation of Service-Connected Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  In relevant part, the rating criteria are as follows.  

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  Examinations performed under the current DSM-5 do not assign a GAF.

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty   in social, occupational, or school functioning (e.g., few friends, conflicts with   peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well and has some meaningful personal relationships.

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

The period under review for this disability begins February 24, 2010, the date service connection became effective.

In June 2010 the Veteran was evaluated by Dr. DC, a neuropsychologist.  The Veteran reported feelings of anxiety, stress and vulnerability.  He also reported intrusive memories and flashbacks of the war, hyperstartle, avoidance of stimuli reminiscent of wartime and sleep disruption.  Dr. DC noted hyperirritability, reduced concentration level, forgetfulness, decreased attention and decreased working memory.

Mental status examination (MSE) by Dr. DC showed the Veteran to be neatly dressed and groomed but somewhat haggard and fatigued.  His mood and affect  were depressed and anxious, and he cried during the interview.  The Veteran was oriented in all spheres and his thought content was grossly intact.  He denied hallucinations, delusions or suicidal ideation and there was no indication of homicidal ideation.  Speech was clear and intelligible.  Long-term memory appeared to be adequate but short-term memory appeared to be mildly impaired; concentration and attention were at least moderately impaired.  Judgment and impulse control appeared to be intact.  Dr. DC diagnosed chronic and severe PTSD, severe major depression and generalized anxiety disorder (GAD) and assigned a GAF score of 40 for "severe symptoms."    

The Veteran had a VA examination in September 2010, performed by a psychologist.  The Veteran reported frequent but brief "daydreams" about his Vietnam experiences, some good and some bad; he stated that sometimes these would occur 2-3 times per day but sometimes would only occur on a weekly basis.  He also reported sleep impairment.  

MSE showed the Veteran to be oriented times three, and no impairment of   thought process or communication was observed.  No inappropriate behavior     was observed, although the Veteran presented with sarcasm and dry humor that verged on inappropriate affect.  There was some evidence of memory/concentration problems during examination.  The Veteran appeared to be capable of performing personal hygiene and activities of daily living.  There was no impairment of impulse control, and no panic attacks were observed or reported.  Speech was within normal limits, and no ritualistic or obsessive behaviors were noted.  

The examiner diagnosed chronic mild PTSD and assigned a GAF of 58.  The examiner stated it would be irresponsible to associate all of the Veteran's social disengagement to his military experiences; the abuse he had experienced at the hands of his father are believed to be a significant contributor to his atypical patterns of social relating that became standard later in his life.  Also, a period       of intense alcohol is likely to be a major contributor to his present memory and concentration problems.  The Veteran's Vietnam experiences formed the basis       of much of his negative affect and high volatility, but despite his recent struggles with memories of combat the Veteran had a successful career and had attained a responsible managerial position.  It is likely that combat experiences exacerbated the Veteran's strained marital relationships, but there were personality-relating deficits that predated the marital conflicts.     

The Veteran's most recent VA examination was performed in May 2015, again by  a psychologist.  The Veteran reported that he frequently yells and wants things his way, which has resulted in two previous failed marriages and the loss of most of his friends.  He reported being fairly isolated and not socializing due to his difficulties being around other people.  The Veteran reported having recently retired after       33 years on the job as operations manager because of the stress and his ongoing irritability.  The Veteran reported having increased his alcohol consumption    during recent years to cope with his feelings.  The Veteran endorsed PTSD-related symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once per week, difficulty in establishing effective work and social relationships, difficulty adapting to stressful situations including work or a worklike setting, and impaired impulse control such as unprovoked hostility with periods of violence.

MSE showed the Veteran to be appropriately groomed and cooperative.  His mood was depressed and affect was appropriate; he sometimes became tearful during the interview.  No motor abnormalities were observed.  Speech was normal and there were no impairments to perception or thought content.  Thought processes were coherent, organized and intact.  The Veteran denied homicidal or suicidal ideation.  The examiner stated the Veteran appeared to be capable of managing his own financial affairs.  The examiner diagnosed PTSD; no other psychiatric diagnosis was rendered.  The examiner stated that the Veteran's PTSD most closely approximated occupational and social impairment with reduced reliability            and productivity. 

During his July 2015 videoconference hearing the Veteran testified that he experiences "daydreams."  He also reported restless sleep although he stated 
that he does not remember nightmares.  

The Board finds the Veteran's disability picture supports a rating of 50 percent.  The evaluation by Dr. DC in June 2010 characterized the Veteran as having "severe" PTSD and she assigned a GAF score of 40, which is consistent with a 50 percent rating.  Also, the VA examiner in May 2015 characterized the Veteran's impairment as productive of occupational and social impairment with reduced reliability and productivity, which is the schedular definition of a 50 percent level of disability.   The VA examiner in September 2010 described a milder degree of severity.

The question of whether a rating higher than 50 percent is warranted is addressed in the REMAND section below.

Peripheral Neuropathy, Upper Extremities Prior to September 29, 2014

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain [at times excruciating] is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will      be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. § 4.123. Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See 38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When   the involvement is wholly sensory, the rating should be at the mild, or at most moderate, degree.  

The Veteran's upper extremity peripheral neuropathy has been rated under the criteria of 38 C.F.R. § 4.124a, DC 8515 (paralysis of the median nerve).  The   rating criteria distinguish between the major (dominant) and minor (non-dominant) extremities; the Veteran in this case is right-handed.

The rating criteria of Diagnostic Code 8515 are as follows.  A rating of 10 percent is assigned for mild incomplete paralysis or the major or minor extremity.  A rating of 20 percent is assigned for moderate incomplete paralysis of the minor extremity.  A rating of 30 percent is assigned for moderate incomplete paralysis of the major extremity.  A rating of 40 percent is assigned for severe incomplete paralysis of the minor extremity. A rating of 50 percent is assigned for severe incomplete paralysis of the major extremity.  A rating of 60 percent is assigned for complete paralysis of the minor extremity, with the hand inclined to the ulnar side, the index finger and middle finger more extended than  normally, considerable atrophy of the muscles  of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective , absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to the palm, flexion of wrist weakened; pain with trophic disturbances.  A rating of 70 percent is assigned for complete paralysis of the major extremity.

The period under review for these disabilities begins October 21, 2011, the date service connection became effective.

The Veteran had a VA peripheral nerves examination in March 2012, performed   by a physician.  The Veteran complained of decreased sensation in the hands, although his feet were worse.  The Veteran was noted to be right-hand dominant.  The Veteran denied pain, paresthesias or dysesthesias in the upper extremities but endorsed mild numbness in both upper extremities.  Muscle strength in the upper extremities was 5/5 and deep tendon reflexes (DTRs) were normal.  Light touch  was normal in the shoulder and forearm areas but decreased in the hands and fingers.  Vibration and cold sensation were diminished in all extremities.  There  was no muscle atrophy and no trophic changes.   The examiner found the radial and ulnar nerves to be normal and characterized the Veteran's diabetic neuropathy as mild incomplete paralysis of the median nerve, bilaterally.  The examiner's overall diagnostic impression was mild peripheral neuropathy of the upper and lower extremities, most likely due to diabetes mellitus.            
    


The Veteran had another VA peripheral nerves examination in September 2014, again performed by a physician.  The Veteran reported occasional weakness in the arms and hands and stated he occasionally dropped items.  The Veteran reported current mild intermittent pain, mild numbness and mild paresthesias/dysesthesias   in the bilateral upper extremities.  Examination showed normal strength (5/5) in    all extremities.  DTRs were normal (2+) in the biceps and brachioradialis but reduced (1+) in the triceps.  Sensation was normal in the shoulders and forearms  but decreased in the hands and fingers; position sense was normal in all extremities.  Cold sensation was not tested.  There was no muscle atrophy but there were trophic changes in the form of loss of extremity hair.  The examiner characterized the Veteran's diabetic neuropathy of the upper extremities as moderate incomplete paralysis of the bilateral median nerves.

During his July 2015 videoconference hearing the Veteran testified that he receives injections of nerve block and vitamins into the hands as needed, averaging monthly.  He testified that the numbness in his hands causes him to drop items constantly.  
 
The Board finds on review that prior to September 29, 2014, the Veteran's peripheral neuropathy more closely approximated the criteria for the currently-assigned 10 percent ratings for each extremity.  The VA examiner in in March  2012 specifically characterized the Veteran's median nerve neuropathy as "mild" bilaterally, which falls squarely within the schedular criteria for 10 percent rating   in a major or minor extremity.  The Veteran's complaints during the period were wholly sensory, so the 10 percent rating is consistent with such findings.

In sum, the Board finds the criteria for higher evaluation for the Veteran's peripheral neuropathy of the upper extremities have not been met during the period prior to September 29, 2014.  Accordingly, the claims must be denied.  Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule   does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


Evaluation of Hearing Loss

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results  of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The period under review for this disability begins April 30, 2013, the date service connection became effective.

The Veteran had a VA audiological C&P evaluation in August 2013 in which he described his functional impairment as his spouse being "at wit's end" due to his hearing problems;  hearing aids were a help but the Veteran still struggled at times.   The Veteran's puretone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   15
   30
  40
  50
   34
LEFT
   40
   60
  60
  65
   56

Speech recognition scores were 90 percent in the right ear and 72 percent in the left ear.  

Application of the audiometric scores above to Tables VI results in Level II hearing loss in the right ear and a Level V hearing loss in left ear; application these hearing losses to Table VII results in a 10 percent rating.  The Veteran does not have an exceptional pattern of hearing loss to warrant using Table VIA.  See 38 C.F.R. § 4.86.

During his July 2015 videoconference hearing the Veteran testified that while he was working in an office environment he had difficulty during conferences because of his poor hearing.  This made him feel foolish and contributed to his workplace stress, and thus contributed to his decision to retire early at the age of 55.

An audiologist at Garden State Hearing Center submitted a letter in July 2015 stating that the Veteran had mild-to-moderate sensorineural heating loss in both ears, left worse than right.  Speech recognition using the Maryland CNC test was 96 percent in the right ear and 72 percent in the left.  The corresponding audiogram is grossly consistent with the VA audiological evaluation in August 2013 cited above.

Review of the evidence of record shows the Veteran tests at a Level II hearing loss in the right ear and a Level V hearing loss in left ear.  As the resultant schedular disability is 10 percent, the Board finds the criteria for increased rating are not met.

The Veteran has offered lay evidence to show severity of symptoms.  However,   the determination as to the level of hearing loss requires specialized testing and training.  The VA evaluation addressed the Veteran's functional complaints, and testing was conducted in accordance with VA regulations.  Accordingly, the examination is adequate for rating purposes.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Further, the private audiogram submitted by the Veteran does not suggest that the Veteran's hearing loss has increased in severity to a degree that approximates a higher schedular rating.  Thus, the Board finds the results of audiometric testing to be significantly more probative that the Veteran's subjective assertions as to the level of the hearing loss disability.  

The Board has found no distinct period during the course of the appeal in which   the criteria for higher evaluation were met. Accordingly, "staged ratings" for this disability are not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

In sum, the Board finds the criteria for higher evaluation for the Veteran's hearing loss disability have not been met.  Accordingly, the claim must be denied.   Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Other Considerations

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence for his claimed disabilities.  Accordingly, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.
111 (2008). 

The Board notes that a request for total disability rating based on individual unemployability (TDIU) may be a part of a claim for increased compensation if reasonably raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the  RO issued a recent rating decision in August 2015 that denied entitlement to TDIU, and the Veteran has not appealed that decision.  Accordingly, no further action is warranted at this time.  See Tyruesv. Shinseki, 23 Vet. App. 166 (2009) (VA has    the power to bifurcate a single claim and adjudicate different theories separately).


ORDER

The appeal for increased initial rating for tinnitus is dismissed.

An initial evaluation of 50 percent for PTSD is granted, subject to the requirements applicable to the payment of monetary benefits. 

An initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity prior to September 29, 2014, is denied.

An initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to September 29, 2014, is denied.

An initial evaluation in excess of 10 percent for bilateral hearing loss is denied.


REMAND 

In May 2015, the Veteran underwent VA examinations for peripheral neuropathy and PTSD.  Additional VA treatment records have also been associated with the claims file.  These records have not been considered by the AOJ in conjunction  with the issues remaining on appeal.  Accordingly, remand consideration of that evidence by the AOJ in the first instance is warranted.  See 38 C.F.R. § 19.31.

Additionally, the Veteran submitted a letter from private podiatrist, Dr. Delle Grotti dated in May 2015, which noted the Veteran has been treated by him since 2011. While there is a letter from that clinician dated in 2011 and the current one in 2015, there are no clinic treatment records from that provider in the claims file.  Such records should be requested on remand.  Ongoing VA treatment records should also be obtained.

Accordingly, these issues are REMANDED for the following action:

1.  Ask the Veteran to complete an authorization form so that clinical treatment records from Dr. Delle Grotti from 2011 to the present can be requested.  After securing the release, the AOJ should request the records.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims for increased rating for peripheral neuropathy of the lower extremities, for increased rating for peripheral neuropathy of the upper extremities since September  29, 2014, and entitlement to a rating in excess of 50 percent for PTSD should be readjudicated, to include consideration of the evidence received since the statement of the case.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


